USCA11 Case: 19-13507    Date Filed: 11/24/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13507
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-01961-SCJ

NOURADDINE OMAR HAJI,

                                                           Plaintiff - Appellant,

                                  versus

NCR CORPORATION,

                                                          Defendant - Appellee,

ALAN THOMAS, et al.,

                                                                    Defendants.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (November 24, 2020)

Before MARTIN, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13507        Date Filed: 11/24/2020    Page: 2 of 6



      Nouraddine Haji appeals from the district court’s dismissal of his pro se

complaint against his former employer, NCR Corporation, pursuant to Fed. R. Civ.

P. 37 and 41(b). Haji’s complaint alleged that NCR had discriminated against him

and subjected him to a hostile work environment due to his religion, among other

things, in violation of Title VII. On appeal, he argues that the district court abused

its discretion in dismissing his complaint because of his pro se status and because he

did not willfully violate discovery orders. After thorough review, we affirm.

      We review the dismissal of an action under Rule 37 or Rule 41 for abuse of

discretion. Gratton v. Great American Communications, 178 F.3d 1373, 1374 (11th

Cir. 1999). “Courts do and should show a leniency to pro se litigants not enjoyed

by those with the benefit of a legal education.” GJR Invs., Inc. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.1998), overruled on other grounds by

Ashcroft v. Iqbal, 556 U.S. 662 (2009). However, pro se litigants who ignore

discovery orders are subject to sanctions like any other litigant. Moon v. Newsome,

863 F.2d 835, 837 (11th Cir. 1989). Also, a district court’s judgment will be

affirmed if an appellant fails to challenge each of the court’s independent, alternative

grounds for its ruling. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680

(11th Cir. 2014).

      If a party fails to comply with a district court’s discovery order, the district

court may impose sanctions, including “dismissing the action . . . in whole or in


                                           2
          USCA11 Case: 19-13507        Date Filed: 11/24/2020    Page: 3 of 6



part.” Fed. R. Civ. P. 37(b)(2)(A)(v). However, the district court must exercise

caution before imposing dismissal as it is the “most severe Rule 37 sanction.” Phipps

v. Blakeney, 8 F.3d 788, 790 (11th Cir. 1993). Dismissal may be warranted under

Rule 37 when a party’s failure to comply was willful, intentional, or “in flagrant bad

faith.” Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 641, 643

(1976) (quotations omitted). Moreover, under Rule 37, a district court need not state

that it considered lesser sanctions prior to imposing dismissal, although this is “good

practice.” Phipps, 8 F.3d at 791.

      In National Hockey, the plaintiff acted in bad faith when, after 17 months, it

failed to substantively answer “crucial interrogatories . . . despite numerous

extensions granted at the eleventh hour and, in many instances, beyond the eleventh

hour.” 427 U.S. at 640. Further, the district court warned the plaintiff numerous

times that dismissal was a potential sanction for failure to comply. Id. at 640-41.

The Supreme Court held that the district court did not abuse its discretion in

dismissing the action. Id. at 642-43. The Court noted that there was a “natural

tendency on the part of reviewing courts, properly employing the benefit of

hindsight, to be heavily influenced by the severity of outright dismissal as a

sanction[,]” but the Court stated that sanctions must be available to the district court

“not merely to penalize” but also to deter. Id.




                                           3
           USCA11 Case: 19-13507            Date Filed: 11/24/2020       Page: 4 of 6



       A district court also possesses the power to dismiss an action under Fed. R.

Civ. P. 41(b) for the failure to comply with court orders generally. Moon, 863 F.2d

at 837 (affirming a district court’s order of dismissal for failure to obey a discovery

order, noting that the plaintiff’s “conduct and words evidence a refusal to

acknowledge the authority of the magistrate [judge] and indicate no willingness to

comply with court orders”). To dismiss a complaint under Rule 41(b), a district

court must find: (1) a clear record of delay or willful contempt; and (2) that lesser

sanctions would not suffice. Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir.

1985). A dismissal under Rule 41(b) is a “sanction of last resort” that should only

be used in the most extreme cases. Id. However, where a litigant has been

forewarned of the possibility of dismissal as a potential sanction, the ultimate

dismissal of his case is generally not an abuse of discretion. Moon, 863 F.2d at 837.

       Here, the district court dismissed Haji’s complaint as a sanction under Fed. R.

Civ. P. 37(b) and under Fed. R. Civ. P. 41(b), after Haji failed multiple times to

substantively respond to court-ordered discovery. On appeal, however, it is unclear

whether Haji challenges both independent reasons for the dismissal of his

complaint.1 But even if Haji is challenging both bases, his arguments are without


       1
         Upon review of his brief, it appears he is only challenging the dismissal of his complaint
under Fed. R. Civ. P. 37 -- he only references cases that involved dismissals under Rule 37 and
only argues that his failure to comply was not willful or flagrant, which are words used to argue
about dismissal under Rule 37. Thus, because Haji has failed to challenge on appeal the other
independent basis supporting his complaint’s dismissal -- Rule 41(b) -- affirmance is appropriate
under Sapuppo.
                                                4
          USCA11 Case: 19-13507       Date Filed: 11/24/2020    Page: 5 of 6



merit. For starters, under Rule 37, the district court reasonably found that Haji’s

actions were a willful and flagrant disobedience to its orders. As the record reflects,

Haji failed, on numerous occasions, to comply with the court’s discovery orders.

When NCR moved for sanctions the first two times, the magistrate judge ordered

Haji to pay attorney’s fees and to participate in the discovery process. On both

occasions, the magistrate judge warned Haji that a continued lack of participation in

the discovery process would result in dismissal of his case. Further, the magistrate

judge, on many occasions, extended deadlines and even held a teleconference with

Haji to ensure he had adequate information and time to appropriately engage in

discovery. Thus, on this record, the district court reasonably found that Haji’s

actions were willful and flagrant disobedience to court orders, and it did not abuse

its discretion in dismissing Haji’s complaint with prejudice under Rule 37(b).

      Nor did the district court abuse its discretion in dismissing Haji’s complaint

under Rule 41(b) for want of prosecution. As we’ve explained, Haji had been given

multiple opportunities to comply with all discovery orders, but each time, Haji failed

to comply adequately. Because he had been sanctioned twice before, amassing a

debt of over $7,000 in attorney’s fees to NCR, it was not unreasonable for the district

court to determine that dismissal would be the only sanction appropriate in this case.

This is especially true since Haji had been forewarned of the possibility of dismissal

if he continued to not comply. See Moon, 863 F.2d at 837. Accordingly, the district


                                          5
         USCA11 Case: 19-13507      Date Filed: 11/24/2020   Page: 6 of 6



court also did not abuse its discretion when it dismissed Haji’s complaint for not

complying with court orders under Rule 41(b), and we affirm.

      AFFIRMED.




                                        6